Citation Nr: 1634216	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-20 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in St. Louis, Missouri 


THE ISSUE

Entitlement to educational assistance at a rate higher than 70 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) prior to February 19, 2016.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The evidence currently of record indicates that the Veteran served on active duty from May 6, 2008 to May 6, 2012; he had commissioned service for the Reserve Officer Training Corps (ROTC) during that time period.  However, the record also indicates that the Veteran may be currently serving on active duty. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2014 decision by the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in St. Louis, Missouri. 

In December 2015, the Board remanded the claim.

In addition to the paper education file, the Board has reviewed the VA electronic claims file for the Veteran using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board directed by remand dated in December 2015 that the AOJ obtain official confirmation (via a DD Form 214 or, if necessary, service department verification) of the Veteran's active duty service period(s) in the United States Army.  A July 2016 Supplemental Statement of the Case (SSOC) reflects that, on April 15, 2016  a "Certificate of Eligibility completed, awarding benefits at the 100 percent rate, effective February 19, 2016."  The SSOC also indicated that the Department of Army had verified on February 3, 2016 that the "service member began regular Army service effective May 6, 2008, with a service ROTC obligation of May 6, 2008, through  May 6, 2012" and that "Qualifying CH33 service commenced May 7, 2012."

The Board has carefully reviewed of the record.  It does not include the April 15, 2016 adjudicative action or evidence of verification of service dates by the Department of Army.  As such remand is required.

Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associated with the record any verification of active duty service period(s)previously obtained from the Department of Army; if this is no longer available, then the AOJ should obtain official confirmation of the Veteran's service period(s) in the form of a DD Form 214 or, if necessary, service department verification.  Also, the AOJ should associate with the record the April 15, 2016 adjudicative action (rating decision) referenced in the July 2016 SSOC.

2.  Thereafter, the AOJ should readjudicate the claim for educational assistance benefits under Chapter 33 in light of all pertinent evidence (to include all additionally received evidence) and legal authority. 

3.  If the benefit sought is not granted, the AOJ should furnish the Veteran with an SSOC that includes clear reasons and bases for the determination, and afford him an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

